Order entered March 25, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00275-CR

                     TIMOTHY LEE BARNUM, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 069939

                                     ORDER

      Before the Court is appellant’s March 23, 2022 pro se motion to file a

supplemental brief. The law is well-settled that appellant, who is represented by

counsel on appeal, is not entitled to hybrid representation. See Scheanette v. State,

144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004) (appellant has no right to hybrid

representation on appeal); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.

1995) (declining to address issues raised in supplemental brief filed by appellant

pro se when he was already represented by counsel); Miniel v. State, 831 S.W.2d
310, 313 n.1 (Tex. Crim. App. 1992) (same); Rudd v. State, 616 S.W.2d 623, 625

(Tex. Crim. App. [Panel Op.] 1981) (appellant is not entitled to hybrid

representation); Landers v. State, 550 S.W.2d 272, 280 (Tex. Crim. App. 1977)

(op. on reh’d) (same). Therefore, we DENY his pro se motion.

      We DIRECT the Clerk to send a copy of this order to Timothy Lee Barnum,

TDCJ# 02345234, Ellis Unit, 1697 F.M. 980, Huntsville, TX 77343, in addition to

counsel for all parties.



                                           /s/   ERIN A. NOWELL
                                                 JUSTICE